t c memo united_states tax_court robert k and cheryl hardwick petitioners v commissioner of internal revenue respondent docket no filed date r disallowed a portion of ps’ claimed gambling loss deduction for due to a lack of substantiation and determined a tax_deficiency held r’s tax_deficiency determination is sustained mark e hoffman for petitioners horace crump for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for a redetermination of a deficiency after concessions by petitioners the issue for decision is whether petitioners are entitled to deduct gambling_losses in excess of the dollar_figure that respondent allowed for their taxable_year findings_of_fact some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in birmingham alabama robert k hardwick mr hardwick is president and part owner of hardwick company inc hardwick co which is a heavy steel fabricating company petitioners are recreational gamblers and began playing slot machines regularly in in they made at least eight trips to mississippi to play slot machines at various casinos mr hardwick normally played the high stakes slots dollar_figure or dollar_figure per pull petitioners had a line of credit at the casinos they visited regularly in tunica and biloxi mississippi of approximately 1petitioners concede that the dollar_figure they won in at the pearl river resort casino was not properly includable in their taxable_income for taxable_year petitioners concede that the dollar_figure that they won from the beau rivage resorts inc casino in was properly includable in their taxable_income petitioners concede that the net increase in their taxable_income for was dollar_figure 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure to dollar_figure petitioners would travel with dollar_figure to dollar_figure in cash on each of their gambling trips which they would spend before they used markers against their lines of credit when petitioners had spent all of their cash they would utilize markers which are self-generated checks from the patron to the casino representing the patron’s draws against a line of credit with the casino the marker is paid to the patron in either cash or casino chips petitioners would obtain markers in dollar_figure or dollar_figure increments approximately to days after obtaining a marker the dollar amount of the marker would be debited from petitioners’ equity line of credit at compass bank of decatur alabama line of credit in dollar_figure in markers was withdrawn from petitioners’ line of credit however that dollar amount does not include markers that petitioners paid off with gambling winnings or other available cash before they exited a casino mr hardwick kept a log of petitioners’ gambling winnings and losses during that consisted of one lined yellow piece of notebook paper containing his notations the log also 3the log which appears to contain some mathematical errors including the last notation for which according to the court’s calculation should have been a dollar_figure loss instead of a dollar_figure loss provides the following notations pertinent to the court has numbered the log entries by line as follows in the far left hand column for ease of reference continued includes gambling winnings and losses from and the beginning of as well as mississippi and louisiana state tax refunds for the log reflects mr hardwick’s personal record prepared within to days of returning from each gambling trip of the net amount petitioners won or lost over a given gambling weekend the computations are based on his comparison of the amount of cash he remembered petitioners took to the casinos and the amount they returned home with reduced by the dollar amount of any outstanding markers generated during the trip according to mr hardwick’s running tally of petitioners’ net gambling winnings and losses petitioners had a net_loss in the amount of dollar_figure for dollar_figure continued -18000 -25000 - -50580 -26000 -35580 -35000 july bilox labor day dollar_figure feb biloxi feb both numbers are crossed out tunica april biloxi may memorial day ms tax_refund the number is crossed out la tax_refund the number is crossed out both numbers are crossed out 4see supra note log entry no mr hardwick’s total appears to be the result of mathematical errors the court continued notably there was at least one occasion where mr hardwick failed to include petitioners’ gambling winnings in his log mr hardwick testified that he won dollar_figure on sunday date at the grand casino tunica yet his log does not include a notation for this win also it appears that mr hardwick may have carried over to the taxable_year a net dollar_figure gambling loss from taking into account this possible carryover it appears although the odds of winning on a casino’s slot machines after a large number of plays is statistically improbable that based on mr hardwick’s log petitioners may have had net gambling winnings for continued believes the numbers total dollar_figure based on a dollar_figure loss for instead of the dollar_figure as calculated by mr hardwick see supra note the record does not explain how petitioner got from his apparent dollar_figure total shown as log entry no to dollar_figure the total for shown as log entry no 5the fourth notation for is and or log entry no which according to mr hardwick’s testimony is a running total although there is no indication that the dollar_figure dollar_figure dollar amount is a net_loss it appears to be consistent with the rest of the document according to mr hardwick’s notations his yellow notebook log sheet reflects that petitioners had a net gambling loss of dollar_figure for see log entry no taking into account petitioners’ dollar_figure winnings log entry no dollar_figure loss log entry no and dollar_figure loss in date log entry no the dollar_figure dollar_figure running total incorporates petitioners’ dollar_figure loss from the next running total listed is -50580 and or log entry no which appears to be an approximate result after taking into consideration a dollar_figure loss log entry no winnings of dollar_figure log entry no and tax refunds of dollar_figure and dollar_figure log entries no and no 6the court notes that according to mr hardwick’s notations continued petitioners received win-loss statements from the grand casino biloxi and the grand casino tunica a win-loss statement is generated from a players’ club card which is a magnetically encoded card that patrons of a casino may use when playing slot machines the players’ club card enables the casino to track a patron’s gambling activities by date and time slot machine winnings and losses and may provide free comped room drink and food for high rollers or points that may be exchanged by the patron for food drink or merchandise however for at least two of petitioners’ gambling trips on march and april and there are no win-loss statements for their players’ club cards in exchange for their patronage as established by using players’ club cards petitioners received free food in casinos free rooms at the casino hotels and free room service except for gratuities the grand casino biloxi win-loss statement for mr hardwick reflects that he won dollar_figure and lost dollar_figure for a net_loss of dollar_figure for the grand casino biloxi win-loss statement for cheryl hardwick mrs hardwick reflects that she had no winnings continued that relate specifically to gambling winnings and losses for it appears that petitioners may after removing the dollar_figure loss from log entry no have had net gambling winnings of dollar_figure dollar_figure log entry no - dollar_figure log entry no - dollar_figure log entry no - dollar_figure log entry no dollar_figure log entry no dollar_figure log entry no - dollar_figure log entry no dollar_figure log entry no even without including any portion of the dollar_figure jackpot from the grand casino tunica on sunday date and had a net_loss of dollar_figure for the grand casino tunica win-loss statement for mr hardwick reflects that he won dollar_figure and lost dollar_figure for net winnings of dollar_figure for overall the win-loss statements reflect that petitioners had a net_loss of dollar_figure for for gambling activity recorded by their players’ club cards on their joint form_1040 u s individual_income_tax_return which was prepared by petitioners’ accountant ben shillaci petitioners reported total gambling winnings of dollar_figure petitioners now concede that their total gambling winnings for were actually dollar_figure see supra note petitioners’ gambling winnings consisted of dollar_figure from the beau rivage resort inc dollar_figure from the grand casino tunica and dollar_figure from the grand casino biloxi in addition petitioners had gambling winnings in excess of the amounts reported on forms 7the parties stipulated that petitioners had gambling winnings of dollar_figure from the grand casino biloxi for however the form w-2g certain gambling winnings issued by the grand casino biloxi that was admitted into evidence as exhibit 11-r reflects that petitioners had dollar_figure in gambling winnings it is possible that petitioners stipulated gambling winnings from the grand casino biloxi in excess of the amount shown on the form w-2g and that the dollar_figure stipulated amount includes multiple jackpot winnings that were less than dollar_figure and therefore not reflected on the form w-2g the dollar_figure amount that petitioners concede is the total amount of their gambling winnings for appears to be based on the stipulated dollar_figure amount and not on the dollar_figure amount reflected on the grand casino biloxi form w-2g it is possible that the dollar_figure amount reflects the net increase of dollar_figure in petitioners’ gambling winnings over the dollar_figure they reported on their joint form_1040 see supra note w-2g issued by the casinos as only jackpots in excess of dollar_figure were reported on forms w-2g in neither petitioners’ tax records nor petitioners specifically recorded or otherwise accounted for petitioners’ slot machine winnings below dollar_figure petitioners claimed gambling_losses of dollar_figure on their joint federal_income_tax return the exact amount of their reported gambling winnings the notice_of_deficiency was issued to petitioners on date and reflected a deficiency of dollar_figure for respondent disallowed dollar_figure of petitioners’ claimed dollar_figure gambling_losses due to lack of substantiation petitioners filed with this court a timely petition and a trial was held on date in birmingham alabama opinion i burden_of_proof deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 8at trial and on brief respondent objected to the expert testimony of petitioner’s accountant as the proper procedure required by rule f and the pretrial order were not followed and to the admission into evidence of substantiation documents that were prepared by the accountant and mr hardwick in anticipation of trial the court sustained the objection and did not permit the accountant to testify as an expert but allowed various numerical summary documents that mr hardwick and his accountant had prepared to be introduced 503_us_79 sec_1_6001-1 income_tax regs as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such factual issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioners did not comply with the substantiation requirements and failed to present credible_evidence at trial accordingly the burden remains on petitioners ii gambling gross_income includes all income from whatever source derived including gambling see sec_61 292_f2d_630 5th cir in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gains from such transactions see sec_165 mcclanahan v united_states supra pincite n citing 230_f2d_766 1st cir taxpayers have the burden of showing that they are entitled to a gambling loss deduction 939_f2d_874 9th cir affg in part revg in part on another ground tcmemo_1989_390 generally a claimed expense other than those subjected to heightened scrutiny under sec_274 may be deductible even where the taxpayer is unable to fully substantiate it if there is an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite petitioners rely on doffin v commissioner tcmemo_1991_ in claiming that the court should estimate their gambling_losses pursuant to the rule_of cohan however this court has declined to apply the rule_of cohan to gambling loss deduction cases that differ factually from doffin see 359_f2d_64 1st cir affg tcmemo_1965_ 322_f2d_78 5th cir affg tcmemo_1962_19 68_tc_867 lutz v commissioner tcmemo_2002_89 in doffin the taxpayer had pull tab winnings of dollar_figure and dollar_figure for and respectively the taxpayer did not keep contemporaneous_records of his daily winnings and losses and did not retain any losing tickets to substantiate his losses the commissioner allowed the taxpayer a deduction for gambling_losses in the amount of dollar_figure for which was based on the dollar_figure per pull tab cost of the taxpayer’ sec_247 winning pull tabs for that year pursuant to the rule_of cohan the court allowed the taxpayer to deduct additional losses of dollar_figure and dollar_figure for and respectively the court’s approximation of the taxpayer’s gambling_losses pursuant to the rule_of cohan was based on the court’s finding that it was highly improbable that the taxpayer purchased only winning tickets and that the taxpayer’s lifestyle and financial position indicated no accessions to wealth commensurate with the amount of net gambling winnings determined by the commissioner the taxpayer lived in a mobile home had little income and few assets and even sold assets and borrowed money during the years at issue to support his gambling habit unlike doffin this is not a case where the petitioners have few assets and no income apart from gambling mr hardwick is president and part owner of hardwick co petitioners reported dollar_figure in taxable_income for aside from their dollar_figure reported gambling winnings further respondent has allowed petitioners a dollar_figure deduction for gambling_losses for based on their submitted records which is far more generous than the dollar_figure deduction the commissioner allowed the taxpayer in doffin the court notes that the losses reported by the casinos as recorded on petitioners’ players’ club cards total dollar_figure the records that petitioners presented at trial are incomplete the win-loss statements issued by the grand casino biloxi and the grand casino tunica do not include at least two gambling trips that petitioners made to mississippi on march and april and mr hardwick’s log does not include at least one substantial win by petitioners in the amount of dollar_figure and appears to carry over a net gambling loss from to see supra note additionally the forms w-2g issued by the casinos do not include winnings under dollar_figure which winnings petitioners failed to keep track of and record on their own petitioners’ line of credit statements reflect that dollar_figure in markers was debited in however the mere fact of 9petitioners reported total taxable_income of dollar_figure on their federal_income_tax return of which dollar_figure was their reported gambling winnings borrowing represented here by marker debit transactions does not substantiate actual losses of those borrowed funds on gambling schooler v commissioner supra pincite overall there does not appear to be a correlation between the win-loss statements petitioners’ forms w-2g mr hardwick’s log and petitioners’ bank account statements notably the win- loss statements reflect that petitioners had gambling winnings totaling dollar_figure while the forms w-2g provide that petitioners had total gambling winnings of dollar_figure petitioners have not accounted for the dollar_figure difference in gambling winnings between the win-loss statements and forms w-2g at trial mr hardwick was unsure of petitioners’ total dollar amount of gambling winnings or losses explaining that he only kept track of their net amount won or lost petitioners’ bank account statements reflect that petitioners had large sums of money being deposited and withdrawn on a monthly basis and there does not appear to be a correlation between petitioners’ monthly bank account balance and any substantial gambling win or loss in for example according to mr hardwick’s log petitioners lost dollar_figure in date yet their bank account balance increased by approximately dollar_figure for the month of february this might reflect the to day 10this amount is based on the parties’ stipulations see supra note float delay in covering markers but there was no credible_evidence explaining these discrepancies the record provides no satisfactory basis for estimating petitioners’ gambling_losses in excess of the dollar_figure allowed by respondent see stein v commissioner supra there are too many omissions and discrepancies among the documents petitioners have presented as substantiation consequently the court will not apply the cohan_rule to estimate the amount of petitioners’ gambling_losses petitioners could have avoided this result by keeping complete records of their gambling activities or perhaps by simply using their players’ club cards to track their slot machine play on each of their gambling trips the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
